Citation Nr: 0425029	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran failed to report for his 
requested Travel Board hearing scheduled in February 1999.  
Therefore, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704 (2003). 

The Board issued a decision in November 1999 in which it 
found that the veteran's claim on appeal was well grounded.  
However, the Board then remanded the case for additional 
development.  Upon return from the RO, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Subsequently, that regulation provision was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in August 2003, the Board remanded the case to the RO for 
initial consideration of all evidence received or secured 
since the RO's April 1996 statement of the case.  The case 
now returns to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

In this case, the Board obtained a VA medical opinion in June 
1999 in order to determine the proper diagnosis and etiology 
of the veteran's alleged left eye disorder.  The VA physician 
supplying the opinion noted several areas in which the 
evidence was insufficient to render a medical opinion.  In 
the November 1999 remand, the Board instructed the RO to 
secure a VA examination of the veteran by an eye specialist 
in order to determine the nature and etiology of any left eye 
disorder present.  The purpose of the remand was to obtain 
additional information the June 1999 VA medical opinion found 
lacking.  The Board instructed the examiner to conduct all 
necessary tests, to include optic nerve photography, visual 
field testing, and magnetic resonance imaging (MRI) of the 
brain and orbit with contrast enhancement and proper 
evaluation of the orbital portion of the optic nerve, and to 
review the results of the testing prior to issuing the 
examination report.  The examiner was asked to answer several 
questions.  

Review of the claims folder reveals that the veteran 
underwent a VA ophthalmology examination in January 2001.  
Visual field testing was included in this examination.  At 
the end of the examination report, the examiner noted that 
electrodiagnostic testing could possibly determine the true 
visual acuity in the veteran's left eye.  He also stated that 
he requested disc photos and MRI of the orbit, but that he 
was unable to order or perform these tests.  In April 2001, 
the veteran underwent additional examination and testing, to 
include MRI of the brain and orbits.  However, there is no 
evidence that optic nerve photography was accomplished.  
Moreover, there is no indication that the examiner was ever 
provided with the results of the additional testing performed 
or given the opportunity to provide answers to the Board's 
remand questions with the benefit of access to complete 
examination results.  Pursuant to Stegall, a remand is 
required in order to correct these deficiencies.  In 
addition, the Board emphasizes that it is not permitted to 
adjudicate the appeal based on its own interpretation of the 
results from VA examination and subsequent testing.  The 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. 
App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA neuro-ophthalmology 
examination to determine the nature and 
etiology of any left eye disorder 
present.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examination should include a detailed 
report of any left eye manifestations 
present.  The examination should include 
optic nerve photography and any other 
test or study deemed necessary by the 
examiner, to include electrodiagnostic 
testing for visual acuity.  The examiner 
should note that visual field tests were 
performed in January 2001 and that MRIs 
were performed in April 2001, but that 
new studies may be requested if felt 
appropriate.   

The examiner is asked to review the 
claims folder, to include specifically 
service medical records (enclosed in a 
manilla envelope in the claims folder), 
the report of the VA medical opinion 
secured in June 1999, and the report of 
the January 2001 VA examination and the 
results of additional testing performed 
in April 2001.  Based on current 
examination and review of the claims 
folder, the examiner is asked to answer 
the following questions: 

a. What is the proper diagnosis of the 
veteran's current left eye disorder, 
amblyopia or optic neuropathy?  If the 
veteran has amblyopia, is the condition 
hereditary, or may it be acquired?

b. If the veteran has amblyopia, is it at 
least as likely as not that the disorder 
had its onset during the veteran's period 
of service?  What is the likelihood that 
the disorder existed prior to his entry 
into active service?  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

c. If the veteran has amblyopia, is it 
possible for him to compensate for, or 
conceal, the condition so that a general 
medical examination would reveal a normal 
visual acuity of 20/20?

The physician should provide complete 
rationale for any opinion offered.  If 
the examiner cannot answer any of the 
above questions, the examination report 
should so state.    

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


